t c memo united_states tax_court crop associates-1986 frederick h behrens tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p has moved for dismissal or alternative relief based on respondent’s misconduct petitioner’s principal complaints are a civil investigation was carried out in the guise of a criminal investigation conversations subject_to the attorney-client_privilege were unlawfully monitored documents were unlawfully seized pursuant toa defective search warrant petitioner requests that the case be dismissed or alternatively that the court shift the burden of going forward with the evidence and or suppress evidence illegally and improperly obtained by r held petitioner has failed to prove his claims of misconduct the motion will be denied steven mather and kenneth barish for petitioner william h quealy jr henry t schafer alan summers alcie m harbutte guy h glaser zachary king and ronald l buch jr for respondent memorandum findings_of_fact and opinion halpern judge this case is presently before the court on petitioner’s motion for dismissal or alternative relief based on respondent’s misconduct the motion filed date respondent objects for the reasons stated we shall deny the motion unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the partnership this case originates with a petition for the readjustment of certain partnership items of crop associates-1986 a limited_partnership with its principal_place_of_business in coachella california at the time the petition was filed the partnership ' a prior report in this case appears at 113_tc_198 since that report we have substituted frederick h behrens tax_matters_partner for w keith oehlschlager a partner other than the tax_matters_partner as petitioner partnership’s return fpaa petition participating partners the partnership timely made a return of income for its taxable calendar_year the partnership return by notice of final_partnership_administrative_adjustment dated date the fpaa respondent made adjustments to the partnership return the petition was filed on date by george p and ann t ballas two partners other than the tax_matters_partner the petitioning partners the petitioning partners are no longer parties to this case having entered into settlement agreements with respondent on date with respect to the partnership items in question following the elimination of the petitioning partners from the case the case was carried on by respondent and certain other partners who had elected to participate in the case on date petitioner intervened petitioner is a general_partner of the partnership and he has been the tax_matters_partner tmp since at least date petitioner is now the only participating partner fpaa adjustments and issues raised in the petition by the fpaa respondent notified the tmp that he was disallowing schedule f profit or loss from farming deductions of the partnership the schedule f deductions in the amount of dollar_figure respondent explained his disallowance of the q4e- schedule f deductions as follows the partnership activities constituted a series of sham transactions lacking economic_substance the partnership did not actively engage in the trade_or_business_of_farming and the partnership did not pay or incur any bona_fide trade_or_business_expenses during the taxable_period or if the partnership did pay or incur expenses the partnership did not establish that these were ordinary and necessary trade_or_business_expenses currently deductible under sec_162 in the fpaa respondent set forth alternative positions based on his determination that the partners were not entitled to deduct their proportionate shares of the partnership’s losses because they were not at risk within the meaning of sec_465 or did not have sufficient adjusted_basis in their partnership interests see sec_704 respondent also reduced the partnership’s tax preference items by disallowing qualified_investment_expenses of dollar_figure in the petition the petitioning partners assigned error to all of respondent’s adjustments and with respect to the disallowance of the schedule f deductions averred the following the partnership incurred and paid ordinary and necessary expenses in the conduct of its trade_or_business_of_farming in an amount not less than the amount claimed by the partnership the partnership engaged ina bona_fide farming activity - - which had economic_substance and constituted a trade_or_business for all purposes of the internal revenue laws and the partnership engaged in the trade_or_business_of_farming primarily for the purpose of earning profits additional history of the case on date respondent moved to extend the time within which to move or answer the petition from date to date we granted that motion on date on date respondent moved to stay the proceedings prior to answer for a period of year the motion to stay in support of the motion to stay respondent claimed that petitioner and certain others were under criminal investigation for their activities in connection with the partnership and other partnerships sponsored by amcor capital inc formerly american agri-corp without distinction amcor although petitioner was not then a participating partner see rule b and respondent claimed that none of the participating partners were under criminal investigation for their activities in connection with any amcor-related partnership respondent believed that a stay was required to avoid conflicts and difficulties arising from the ongoing criminal investigation of petitioner and certain others the petitioning partners objected to the motion to stay arguing among other things that not only were none of the participating partners under any related criminal investigation but neither were any of the other limited partners affected by any amcor-related cases then before the court following a hearing on the motion to stay we granted the motion to stay and the proceedings were stayed until date the stay upon a motion by respondent on date the stay was extended to date the extension the stay was lifted however upon the motion of the petitioning partners filed date requesting that we reconsider the extension the petitioning partners argued on behalf of themselves and the other limited partners of the partnership together the limited partners they argued that although petitioner was technically a party to this case see sec_6226 and rule a he was not a participating partner and the real parties_in_interest were the limited partners who held percent of the partnership interests the petitioning partners argued t he limited partners had no involvement in the activities and events which give rise to respondent’s criminal investigation the limited partners are neither the actors in nor the targets of alleged criminality - they are passive investors who seek only the prompt adjudication of civil tax claims asserted and initiated by the respondent the stay was lifted on date and respondent filed the answer on date on date we set this case for trial at the trial session scheduled to commence in washington d c on date - on date respondent and the petitioning partners jointly moved for a continuance which was granted on date on date we again set this case for trial at the trial session scheduled to commence in washington d c on date on date the petitioning partners moved for sanctions on account of alleged discovery abuses and violations by respondent the motion for sanctions respondent objected to the motion for sanctions the petitioning partners replied to that objection alleging additional incidents of misconduct the petitioning partners alleged the following incidents of misconduct by respondent destruction of documents potentially discoverable by petitioners failure to comply with certain discovery orders of the court general failure to provide timely accurate and complete discovery breaches of grand jury secrecy bad-faith withholding of pre-grand jury documents we considered each of the petitioning partners’ claims and we denied the motion for sanctions in its entirety on date the petitioning partners again moved for dismissal or alternative relief based upon alleged violations --- - of grand jury secrecy the grand jury secrecy motion by order dated date we denied the grand jury secrecy motion finding such motion premature in that issues concerning grand jury secrecy had been raised by the petitioning partners and certain others in an action brought in u s district_court for the central district of california ’ on date we continued the trial of this case until date on date the petitioning partners moved for dismissal or alternative relief based on respondent's misconduct the misconduct motion respondent objected see ballas v united_states in re grand jury proceedings 62_f3d_1175 9th cir in ballas the petitioning partners appealed the u s district_court for the central district of california’s order denying their petition for disclosure of certain grand jury investigative materials prepared by the department of justice and the internal_revenue_service during their investigation of the promoters of certain amcor- sponsored partnerships which we assume included the partnership see id pincite referring to the promoters of an abusive_tax_shelter called amcor in ballas the petitioning partners requested that the department of justice investigate certain breaches of grand jury secrecy and that the petitioning partners be given a copy of any resulting report and certain related grand jury materials the district_court found that only isolated and technical instances of improper disclosure had occurred and denied the petitioning partners’ requests for relief the court_of_appeals for the ninth circuit affirmed the district court’s action on the basis in part that the petitioning partners were not targets of witnesses before or otherwise involved in the grand jury proceeding id pincite0 --- - on date based on the information that a basis of settlement had been reached we again continued the trial of this case settlement discussions and related procedures continued until the expiration on date of the period provided for in section c for partners to demand consistent settlement agreements from respondent respondent entered into consistent settlement agreements with some but not all of the limited partners petitioner did not enter into a settlement agreement on date respondent and the participating partners who remained active in the case the remaining participating partners jointly moved to withdraw certain motions and documents previously filed in this case the motion to withdraw including the misconduct motion the motion to withdraw was granted on date on date we allowed counsel for the remaining participating partners to withdraw from the case on date we set this case for trial at a special session scheduled to commence on date the october special trial session on date petitioner made the misconduct motion the motion we set the motion for an evidentiary hearing the hearing at the date special trial session the hearing commenced on date and ended on date amcor amcor was organized in by petitioner george schreiber and robert wright as of date amcor was headquartered in irvine california for a period beginning some time after amcor’s organization in and ending in amcor was in the business of promoting tax_shelter partnerships including the partnership general partners during and all subsequent years relevant to this case petitioner george schreiber and robert wright were the only general partners of the partnership mr schreiber died in date respondent’s examinations introduction during the mid- and late-1980's amcor’s business activities drew the attention of various of respondent’s officers and employees particularly civil examination and criminal investigative personnel in respondent’s dallas texas and laguna niguel and san jose california districts those personnel examined and investigated both amcor and various entities and individuals with a connection to amcor the following are pertinent aspects of those examinations and investigations investigation of paul hays in date george martin was a special_agent working in respondent’s criminal_investigation_division cid and assigned to respondent’s dallas texas district with post of duty in amarillo texas in date mr martin was assigned the case of paul hays a farmer who acting through his attorney wendell davies had approached the internal_revenue_service with information to disclose concerning a tax_shelter scheme in which mr hays and several other farmers had participated mr martin investigated mr hays’ information and that information led him to amcor and certain employees and agents of amcor on june and date with the consent of mr hays and steve stergquell an accountant employed by mr hays mr martin monitored and recorded conversations concerning amcor among ted frame an attorney representing amcor and messrs hays sterquell and schreiber mr martin came to suspect that amcor was operating an illegal tax_shelter and that others including mr frame had committed crimes in connection therewith on date mr martin learned that a civil examination of amcor had been undertaken by personnel assigned to respondent’s examination_division in laguna niguel california the laguna niguel examination_division on date mr martin ceased his investigation of amcor examinations of amcor-sponsored partnerships beginning in and continuing through date bobbie tadlock then a revenue_agent assigned to the laguna niguel examination_division conducted a civil tax examination of the income_tax returns of certain amcor-sponsored partnerships the amcor partnerships examination by a letter dated date mr tadlock informed amcor that respondent was considering both penalties against amcor under sec_6700 for promoting_abusive_tax_shelters and an injunction under sec_7408 to enjoin further promotion of such shelters intermittently from date to date the amcor partnerships examination was continued by debbie gaither then a revenue_agent also assigned to the laguna niguel examination_division as part of her examination ms gaither requested various documents relating to the amcor partnerships from amcor commencing on or about date and for a period of about weeks ms gaither visited the offices of amcor and made copies of many documents on date at the initiation of mr tadlock the chief of the laguna niguel examination_division referred amcor to respondent’s cid for a criminal tax_fraud investigation the fraud_referral amcor is described in the fraud_referral as a promoter of abusive tax_shelters its transactions are described as shams generating about dollar_figure in first year tax deductions from through claimed on one hundred plus partnerships returns the fraud_referral accuses amcor of entering into purported farming transactions in which among other things crops were not grown and amcor and farmers drew and exchanged checks with neither party having sufficient funds to cover the checks drawn petitioner mr schreiber and mr wright are referred to as players along with a group of about farmers who are described as culpable examination of amcor from date until date vince capobianco a revenue_agent assigned to the laguna niguel examination_division conducted a civil tax examination of the corporate tax returns of amcor for its taxable years ending date and the amcor corporate examination mr capobianco assisted mr tadlock in the preparation of the fraud_referral sometime after date he assisted in the examination of the income_tax returns of certain amcor-ssponsored partnerships from date to date mr capobianco assisted in a criminal investigation of amcor joint civil-criminal investigation the fraud_referral was received by respondent’s cid and on date it was assigned to douglas watson then a special_agent working in laguna niguel california mr watson accepted the fraud_referral but not with respect to amcor since he felt it more appropriate to investigate individuals rather than a corporation for fraud mr watson accepted the fraud_referral as to mr schreiber an individual and made him the target of his investigation subsequently the laguna niguel examination_division and mr watson commenced a joint civil and criminal investigation into amcor its principals and the amcor- sponsored partnerships’ tax_shelter activities the internal_revenue_manual does not prohibit such joint investigations on date petitioner and mr wright also became subjects of mr watson’s investigation investigation of dodson and mccoy in wilbur j goolkasian was a special_agent in respondent’s cid assigned to the san jose california district the san jose district with post of duty in fresno california in mr goolkasian received information from the san francisco office of the securities_and_exchange_commission concerning a large tax_shelter fraud scheme targeted at investors in the fresno california area that information led him to investigate two individuals ronald dodson and ray mccoy dodson and mccoy during his investigation of dodson and mccoy mr goolkasian learned that dodson and mccoy were principals of a mexican corporation c h m de mexico c h m -- - purportedly engaged in farming in mexico c h m had entered into farming contracts the contracts with amcor on date mr goolkasian was contacted by mr frame who identified himself as general counsel of amcor and asked about his investigation of the contracts because of certain discrepancies in what mr frame told him mr goolkasian became suspicious of mr frame mr frame also represented dodson and mccoy on date mr goolkasian met with mr frame in pursuit of his investigation of dodson and mccoy and on date he met messrs frame dodson and mccoy in pursuit of that investigation mr goolkasian believed that at one or both of those meetings mr frame attempted to mislead him as a result mr goolkasian grew suspicious mr goolkasian came to believe that there were one or more tax_fraud conspiracies involving variously as conspirators dodson and mccoy mr frame barry jones an accountant for amcor petitioner mr wright mr schreiber and amcor mr goolkasian’s authority to investigate amcor was limited because its principal_place_of_business was outside the district to which he was assigned the san jose district by at least date mr goolkasian had communicated his suspicions about amcor to personnel in the laguna niguel examination_division mr goolkasian was instrumental in persuading personnel in the laguna niguel examination_division to make the fraud_referral -- - on date mr goolkasian traveled to texas in furtherance of his investigations of the various tax_fraud conspiracies that he believed he had found during his investigation of dodson and mccoy he interviewed messrs hays and davies who agreed to become confidential informants for mr goolkasian on november december and date with the consent of messrs davies and sterquell mr goolkasian monitored and recorded certain conversations in mr davies’ office on date the participants in the conversation were messrs frame and davies and for a portion of the conversation mr sterquell on december and the participants were the same with the addition of mr schreiber mr sterquell also arrived late for the december conversation on date mr goolkasian submitted a request to the chief of the cid san jose california to make mr frame officially the subject of a criminal investigation mr goolkasian’s request was approved on date on date mr goolkasian executed a search warrant the warrant pincite dupont drive suite irvine california application_for the warrant the application was made by mr goolkasian to the hon george h king u s magistrate los angeles california on date attachment a to the application describes amcor’s offices as the premises to be searched the premises attachment b to the application states mr goolkasian’s belief that on the premises there are concealed various business records of amcor for the years through inclusive and relating to the following partnerships and corporations a list of entities not including the partnership the application states that the items to be seized are the fruits instrumentalities and evidence of conspiracy to commit tax_evasion in violation of u s c sec_371 and sec_7201 and aiding or assisting in the preparation of false or fraudulent tax returns in violation of sec_7206 mr goolkasian’s affidavit is attached to and made part of the application attached to it are lists of entities that had farming agreements with amcor the partnership’s name appears on one of those lists items were seized pursuant to the warrant and an employee of respondent’s prepared a detailed inventory of those items on date mr davies recorded a telephone call among himself mr frame and bruce hochman a criminal defense attorney retained by mr frame he did so without authorization or permission from mr goolkasian mr goolkasian reviewed the record of that conversation on date mr davies was instructed not to record any more conversations with mr hochman mr goolkasian informed mr hochman that the conversation of date had been recorded - - the investigation of dodson and mccoy was closed sometime prior to date after dodson and mccoy had pled guilty to filing false income_tax returns grand jury investigation in date the district_director laguna niguel california requested william shipley regional_counsel western region to recommend to the department of justice the department that the department institute a grand jury investigation into the activities of petitioner messrs schreiber and wright and two others but not amcor in connection with the operation of a fraudulent tax_shelter mr shipley made that recommendation and the department accepted it a grand jury investigation was commenced in date the grand jury investigation the joint investigation ended when the grand jury referral was accepted during the course of the grand jury investigation the laguna niguel examination_division continued the amcor partnerships examination on date the department notified mr shipley that the department was declining prosecution of the subjects of the grand jury investigation the letter so notifying mr shipley stated although evidence uncovered to date indicates that the principals of amcor were involved in the operation of a fraudulent tax_shelter this office has concluded that two problems are present in this case which will prevent a successful prosecution of the matter the first problem was the death of mr schreiber whose presence the department thought vital to a successful prosecution of the other subjects of the grand jury investigation the second problem was the risk of adverse court rulings on evidentiary questions arising in connection with evidence resulting from the monitoring of mr frame opinion i the motion and the hearing the motion is made pursuant to rule sec_53 sec_123 sec_142 and requests that this case be dismissed or alternatively that the court shift the burden of going forward with the evidence and or suppress evidence illegally and improperly obtained by respondent through pervasive and egregious misconduct which has severely and irreparably prejudiced the tax matters partner’s ability to present his case commencing on date and ending on date we held a hearing at which petitioner presented evidence in support of the relief requested in the motion the hearing at the close of the hearing petitioner agreed that his principal complaints were as follows a civil investigation was carried out in the guise of a criminal investigation conversations subject_to the attorney-client_privilege were unlawfully monitored - - documents were unlawfully seized pursuant to a defective search warrant petitioner further agreed that the harms of which he complains are prejudice to petitioner in presenting his case and the additional interest on any deficiency that would result to petitioner on account of respondent’s causing a delay in resolving the case il petitioner’s memoranda petitioner filed a post-hearing memorandum in support of the motion petitioner’s memorandum and incorporated into the motion the memorandum filed date by the petitioning partners in support of the misconduct motion petitioning partners’ memorandum in the introduction to petitioner’s memorandum petitioner states the pervasive nature of respondent’s misconduct has caused infringements of the tmp’s amcor’s and the amcor’s partnerships’ including crop associates--1986 constitutional rights both petitioner’s memorandum and the petitioning partners’ memorandum complain of a complex weave of especially prejudicial illegal and improper acts in each memorandum the complaint is followed by a list of actions taken by respondent and complained of by the author of the memorandum the lists are different and we assume that petitioner no longer --- - relies on the list of actions in the petitioning partners’ memorandum the list in petitioner’s memorandum is as follows use of fraud deceit and trickery in order to procure evidence for a criminal investigation misuse of a civil tax examination as a guise to secure evidence for use in a criminal tax investigation the list in the petitioning partners’ memorandum is as follows misuse of a civil tax examination as a guise to secure evidence for use in a criminal tax investigation invasion of privileged attorney-client communications through unlawful monitoring of meetings and telephone conversations deprivation of access to vital business books_and_records by their seizure and extended retention pursuant to a search warrant that was improperly sought and wrongfully issued on the basis of material misrepresentations of fact made under oath gross negligence in the care and maintenance of the seized records while in the government’s custody so that key documents were lost and important computerized information rendered useless misrepresentation of the status and duration of a related grand jury investigation in a manner that seriously impeded the civil tax litigation intimidation of targets of the criminal tax investigation with the result that their assistance and testimony was unavailable to petitioners coercion and improper inducement by government agents of witnesses to procure favorable --- and bury unfavorable --- testimony -- - invasion of privileged attorney-client communications through unlawful monitoring of meetings and telephone conversations deprivation of access to vital business books_and_records by their seizure and extended retention pursuant to a search warrant that was improperly sought and wrongfully issued on the basis of material misrepresentations of fact made under oath misrepresentation of the status and duration of a related grand jury investigation in a manner that seriously impeded the civil tax litigation improper dissemination of grand jury materials recalcitrance during discovery resulting in abnormal prejudicial delay obstreperousness and stonewalling during the hearing on this matter causing additional unwarranted delay after discussing certain preliminary matters we shall address the items in petitioner’s list keeping in mind petitioner’s principal complaints and the claimed harms as stated at the end of the hearing as an aid to understanding petitioner’s list iii jurisdiction a introduction respondent filed a brief in answer to petitioner’s memorandum respondent’s brief in that brief respondent asks as a matter of law does the tmp have standing to raise or rely upon alleged violations of the constitutional rights of third parties specifically amcor its principals and amcor-sponsored partnerships other than crop associates--1986 as the basis for his request for sanctions against respondent - - respondent answers that petitioner has standing only to ask redress of violations of rights that he holds in his capacity as tmp and a partner of the partnership essentially we agree with respondent on the question of standing see 90_tc_237 respondent’s question however suggests a more fundamental issue viz the limits of our subject matter jurisdiction in this case b limited jurisdiction to redetermine partnership items this is a case brought pursuant to sec_6226 for the redetermination of certain partnership items sec_6226 is a part of subchapter_c chapter subtitle f of the code subchapter_c subchapter_c comprises sec_6221 through subchapter_c was added to the code by the tax equity fiscal responsibility act of tehfra publaw_97_248 96_stat_324 congress added subchapter_c to the code for the purpose of changing prior_law under which the federal_income_tax consequences of partnership operations were determined at the partner level generally in a separate proceeding with respect to each partner see h conf rept pincite 1982_2_cb_600 conference_report accompanying h_r 97th cong 2d sess which when enacted became tehfra in general subchapter_c provides that the tax treatment of partnership items will be determined at the partnership level ina unified partnership proceeding rather than -- - in separate proceedings with each partner see eg sec_6221 h conf rept supra pincite 1982_2_cb_662 our role in a subchapter_c proceeding is limited by sec_6226 to the determination and allocation of partnership items sec_6226 provides a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates and the proper allocation of such items among the partners we have no authority under sec_6226 to determine any affected_item or the tax_liability of any partner see eg 113_tc_198 in 98_tc_48 an entity level proceeding involving an s_corporation we held that we lacked jurisdiction in such a proceeding to consider a defense arising at the shareholder level and personal to the wife of a shareholder we have held similarly in subchapter_c proceedings a partnership_item is any item required to be taken into account for the partnership’s taxable_year to the extent that the regulations provide that such item is more appropriately determined at the partnership level rather than at the partner level sec_6231 a nonpartnership item is any item which is not or is not treated as a partnership_item see sec_6231 an affected_item means any item to the extent that such item is affected by a partnership_item see sec_6231 see sec a describing situations in which the deficiency procedures provided for in subchapter_b chapter subtitle f of the code will apply to deficiencies attributable to affected items - - see eg life care communities of america ltd v commissioner tcmemo_1997_95 it is now well settled that the tax_court lacks jurisdiction to consider whether a taxpayer partner is entitled to innocent spouse relief under sec_6013 in the context of partnership level proceedings our jurisdiction under sec_6226 is to determine certain partnership items and related allocation guestions and in exercising that jurisdiction we must be careful not to consider extraneous claims unrelated to that limited jurisdiction c conclusion consistent with our limited jurisdiction under sec_6226 we can consider petitioner’s claims of misconduct that relate to respondent’s determination or allocation of partnership items of the partnership we shall examine how respondent conducted himself with respect to the partnership and not how he conducted himself with respect to any other person except to the extent such person was acting for the partnership we shall address standing with more particularity as we proceed iv court’s power and authority having determined that the claims that we can consider are limited by our subject matter jurisdiction we must determine whether we have the power and authority to provide the relief requested by petitioner - - petitioner asks the court to use its inherent power and authority to regulate and supervise proceedings before it so as to insure the integrity of its processes see 501_us_868 501_us_32 the court’s inherent power extends to regulate both conduct before it and conduct beyond its confines see chambers v nasco inc supra pincite the court has recognized its authority to maintain the integrity of its proceedings and its ability to provide relief for a party’s misconduct see eg dixon v commissioner tcmemo_2000_ imposing additional sanctions some on the basis of inherent power dixon v commissioner tcmemo_1999_101 cmem inc v commissioner tcmemo_1991_467 v burden_of_proof petitioner has the burden of establishing the allegations of illegal and improper acts by respondent that are the basis of the motion see 439_us_128 n citing 390_us_377 the proponent of a motion to suppress has the burden of establishing that his own fourth_amendment rights were violated by the challenged search or seizure -- p7 - vi invasion of privileged attorney-client communications through unlawful monitoring of meetings and telephone conversations we dispose_of this complaint first because for the most part it deals with a matter already disposed of by the court in the motion petitioner states respondent engaged in illegal monitoring of attorney-client communications which conversations were protected by the joint defense privilege in petitioner’s memorandum petitioner states on several occasions in this case the respondent utilized wendell davies -- an attorney representing certain farmers who had contracted with amcor partnerships -- as a confidential informant ultimately paid to engage in monitored telephone conversations or meetings with ted frame an attorney representing amcor its principals and employees and amcor partnerships although petitioner is not specific about the several occasions he has in mind the focus of petitioner’s complaint with respect to conversations participated in by mr frame appears to be the conversations monitored and recorded by mr goolkasian on november december and date the three conversations with respect to the three conversations petitioner has failed to establish any attorney-client_privilege including joint defense privileges or the application of the so- called work product doctrine see 329_us_495 indeed petitioner has failed to prove that mr frame was the recipient of any privileged communications with respect to - - the partnership mr frame testified that he had no written_agreement with the partnership to perform legal services but only an oral agreement to perform whatever legal services might be required which oral agreement he had with all of the amcor- sponsored partnerships he misidentified amcor or an amcor affiliate as the general_partner of the partnership with whom he made that oral agreement he could not recall any services that he had performed for the partnership or whether he billed it for any services besides failing to prove the privileged or otherwise protected nature of the three conversations petitioner has failed to prove the communication of any privileged information from the partnership to mr frame or that with respect to the partnership mr frame ever produced any material subject_to the work product doctrine petitioner also complains with respect to one or more conversations on or about date involving mr hochman a criminal defense attorney retained by mr frame mr frame and mr davies that were monitored or recorded by mr davies those conversations were monitored and recorded without the permission or authorization of mr goolkasian petitioner has failed to prove that the partnership enjoyed any privilege or other protected status with respect to those conversations in any event mr goolkasian informed mr hochman of mr davies’ - - actions and petitioner has failed to demonstrate any harm to the partnership on account of such recording petitioner’s complaint with respect to respondent’s monitoring or recording of conversations fails to establish any ground on which to base any sanction of respondent in this case vii use of fraud deceit and trickery in order to procure evidence for a criminal investigation a introduction in the motion petitioner claims the respondent’s civil examination of the amcor partnerships began in date although a concurrent criminal investigation of the partnerships was ongoing the respondent’s agents failed to notify amcor or its general partners moreover during the time the two investigations were proceeding concurrently civil agents acting as undercover criminal investigators collected thousands of pages of documents from the amcor partnerships these are the very documents respondent wishes to introduce as evidence during the trial of this matter petitioner demands documents voluntarily disclosed to respondent’s civil examination agents during the time such agents were acting as undercover criminal agents should be suppressed 550_f2d_297 5th cir information voluntarily produced by a taxpayer cooperating with what he believes to be a civil investigation must be suppressed if he was misled and the investigation really was criminal id in petitioner’s memorandum he states this case involves a clandestine criminal investigation supported by civil agents with the specific purpose of obtaining evidence of criminal and civil_fraud the result however was that respondent illegally acquired substantial volumes of documents interviews and other -- - evidentiary materials he would not have otherwise obtained the gravamen of petitioner’s complaint appears to be that had petitioner or any other partner been aware that a criminal investigation was underway no one representing the partnership would have cooperated in a civil examination of the partnership petitioner equates respondent’s silence with fraud deceit and trickery petitioner reasons that respondent obtained evidence by such means from the partnership and such evidence must be suppressed in this proceeding b grounds for suppression of evidence respondent may not develop a criminal investigation under the auspices of a civil examination see eg 987_f2d_531 8th cir nevertheless he may pursue civil and criminal investigations either simultaneously or successively see 397_us_1 226_us_20 respondent must be careful however not to represent to a taxpayer that an investigation of the taxpayer is routine when in fact it is a criminal investigation in a criminal case which this is not misrepresentations of that sort may give a court cause to suppress evidence resulting from the investigation because it was obtained in violation of the taxpayer’s rights under the fourth or fifth amendments to the constitution see eg 192_f3d_535 6th cir 153_f3d_445 7th cir a consensual search 1s unreasonable under the fourth_amendment or violative of due process under the fifth_amendment if the consent was induced by fraud deceit trickery or misrepresentation by the revenue_agent fn ref omitted united_states v grunewald supra pincite 550_f2d_297 5th cir we have not stated a rule precluding the suppression of evidence in a civil case on account of violations of a person’s fourth_amendment rights see 97_tc_7 n in jones the taxpayers claimed that the commissioner’s agents violated their constitutional rights by gathering evidence during a criminal investigation that was conducted under the guise of a civil examination see id pincite the taxpayers argued that but for the conduct of such agents they would not have provided certain evidence that was subsequently used in a criminal prosecution of them and in determining deficiencies in tax see id we agreed with the taxpayers that they had shown inappropriate or reprehensible activities by the commissioner’s agents see id pincite we found however that the alleged violations occurred before any deficiency had been determined and that any statements and documents given to the commissioner were given with the knowledge - - and consent that they might be used against the taxpayers ina civil tax controversy see id pincite we considered the cost to the court’s truth-finding function of suppressing the documents and evidence in question and concluded this cost is not warranted here due to factors of remoteness and unsuitability of the sanction as it relates to the violation of the rights and the use of the fruits of such violation id c discussion for a taxpayer to prevail in his claim that the commissioner violated his fourth_amendment rights by obtaining evidence by fraud trickery or deceit the taxpayer must show an affirmative act of misrepresentation by the commissioner see united_states v mckee supra united_states v peters supra jones v commissioner supra pincite he must also show some resulting prejudice to his rights see united_states v grunewald supra pincite and that evidence actually was obtained as a result of the alleged deception see united_states v mckee supra pincite petitioner bears the burden_of_proof see supra sec v and as we said in jones v commissioner supra pincite to prevail petitioners must show by clear_and_convincing evidence the fraud petitioner asks us to suppress documents voluntarily disclosed to respondent he does not appear to be making a fifth_amendment claim with respect to those documents in any event petitioner has no fifth_amendment privilege to protect against the compelled production of incriminating documents that have been disclosed voluntarily to respondent and are in respondent’s possession see 425_us_391 - - or deceit on the part of the irs emphasis added petitioner has failed to make the requisite showings it is true that by the fpaa respondent made adjustments to the partnership return undoubtedly some examination of the partnership return preceded the fpaa nevertheless petitioner has failed to prove that in connection with that examination respondent misrepresented anything to him or to anyone else revenue_agent tadlock commenced an examination of certain amcor-sponsored partnerships in the amcor partnerships examination he continued that examination through date when his participation ended and the examination was continued by revenue_agent gaither sporadically until date petitioner has failed to prove that the partnership return was the subject of either agent’s examination he has failed to prove that ms gaither obtained any documents relating to the partnership return on her visit to amcor commencing on date he has failed to prove that the partnership return was the subject of the amcor corporate examination carried on by revenue_agent capobianco indeed petitioner has failed to prove even the date on which the examination of the partnership return commenced or who conducted that examination even assuming some misrepresentation petitioner has failed to show any prejudice to the partnership or that any evidence - -- actually was obtained pursuant to that misrepresentation petitioner claims that as a result of respondent’s concealment of his criminal investigation respondent was able to obtain putative extensions of the statute_of_limitations we have found that the partnership return a calendar-year return was timely made and that the fpaa was dated and we assume mailed on date on the face of it respondent had no need of any extension of the period of limitations see section a d and in any event petitioner has failed to prove that any agreement to extend the section a period was entered into by any partner or any other person with authority to bind the partnership see sec b ’ ’ petitioner may have in mind agreements to extend the sec a period of limitations entered into by partners of other partnerships sponsored by amcor throughout the course of petitioner’s memoranda petitioner fails clearly to relate his complaints to the partnership or distinguish between harms alleged to have been suffered by the partnership and harms suffered by amcor its principals or the remaining amcor sponsored partnerships respondent and the tax matters partners in certain related cases have stipulated that they will be bound in those cases by our order on the motion during the course of the hearing we cautioned petitioner that the hearing concerned only the motion which pertained only to the partnership respondent opposed the motion and participated in the hearing on the basis that the motion concerned only the partnership as we said supra sec iii we shall examine how respondent conducted himself with respect to the partnership and not how he conducted himself with respect to any other person except to the extent such person was acting for the partnership d conclusion petitioner’s complaint with respect to respondent’s use of fraud deceit and trickery in order to procure evidence for a criminal investigation fails to establish any ground on which to base any sanction of respondent in this case viii misuse of a civil tax examination as a guise to secure evidence for use in a criminal tax investigation a introduction in petitioner’s memorandum he states even if respondent’s misconduct is placed in its most favorable light the conclusion must be reached that the civil examination was used as a guise to obtain evidence for the use in the ongoing criminal investigation the respondent however may not develop a criminal investigation under the auspices of a civil audit 987_f2d_531 8th cir fn ref omitted moreover the policy is stated clearly in the internal_revenue_manual irm t he service should not attempt to use a civil examination to develop a criminal tax investigation if a criminal investigation is being developed with regard to a taxpayer the service must respect the taxpayer’s rights and follow manual instructions pertaining thereto therefore under no circumstances will these procedures be used to develop a criminal tax case under the guise of a civil examination irm date as this court observed in jones any attempt to conduct a criminal investigation under the guise of a civil examination would have a chilling effect upon - - the normal demeanor of the parties in civil examinations t c pincite emphasis added here the evidence demonstrating the use of a civil tax examination as a means to gather information for criminal investigative purposes is abundant that complaint is distinguishable from the immediately preceding complaint in that petitioner is complaining of respondent’s methods for gathering evidence for use in a criminal investigation rather than for use in a civil examination b background what we said above in the first paragraph of section vii b is equally applicable here also audit internal_revenue_manual cch section at big_number provides that if an employee of respondent’s conducting a civil examination of a taxpayer comes across a firm indication of fraud on the part of the taxpayer she must suspend her examination so that an evaluation can be made as to whether the case is appropriate for criminal investigation several courts have relied on the firm indications of fraud rule_of audit internal_revenue_manual cch sec as an appropriate benchmark for determining the court_of_appeals for the sixth circuit has stated compliance with dollar_figure is mandated by the constitution 192_f3d_535 6th cir accord grunewald v commissioner 897_f2d_531 8th cir but see 816_f2d_139 8th cir classifying internal_revenue_manual sec dollar_figure as essentially a procedural rule conferring no substantive rights or privileges upon taxpayers -- - whether respondent has attempted to conduct a criminal investigation under the guise of a civil examination see united_states v peters f 3d pincite and cases cited therein a firm indication of fraud is different from an initial indication that fraud exists and it 1s more than a mere suspicion of fraud see eg united_states v peters supra pincite the determination of a firm indication of fraud is a factual determination that can only be determined on a case-by-case basis see id pincite moreover only the victim of conduct improper under the fourth_amendment has standing to challenge such conduct by seeking suppression of the evidence obtained under the exclusionary rule see 447_us_727 nor does a federal court’s inherent supervisory power authorize the court to suppress otherwise admissible evidence on the ground that it was seized unlawfully from a third party not before the court id pincite c discussion petitioner has failed to prove the particulars of respondent’s examination with respect to the partnership return see supra sec vii during his investigation of dodson and mccoy special_agent goolkasian came to believe that there were one or more tax_fraud conspiracies involving variously as conspirators dodson and mccoy mr frame mr jones petitioner mr wright mr schreiber and amcor on date the -- - fraud_referral was made referring amcor to respondent’s cid for a criminal_fraud investigation in early special_agent watson accepted the fraud_referral with respect to mr schreiber who became the target of a criminal investigation by special_agent watson subsequently special_agent watson and personnel from the laguna niguel examination_division commenced a joint investigation into amcor its principals and the amcor-sponsored partnerships’ tax_shelter activities on date petitioner and mr wright became subjects of special_agent watson’s investigation petitioner has failed to prove that in the course of respondent’s examination of the partnership return respondent intended to obtain or indeed obtained any information for the purposes of any criminal investigation see supra sec vii c petitioner has failed to prove any details of the examination of the partnership return d conclusion petitioner’s complaint with respect to respondent’s alleged misuse of a civil tax examination as a guise to secure evidence for use in a criminal tax investigation fails to establish any ground on which to base any sanction of respondent in this case -- -- ix deprivation of access to vital business books_and_records by their seizure and extended retention pursuant to a search warrant that was improperly sought and wrongfully issued on the basis of material misrepresentations of fact made under oath in the motion petitioner avers special_agent goolkasian committed perjury in his affidavit in support of the date search warrant for the books_and_records of the amcor partnerships petitioner claims that in the application_for the warrant mr goolkasian misrepresented that books_and_records of amcor were concealed in petitioner’s memorandum he broadens his complaint the seeking of a search warrant in this situation was not to fulfill any legitimate purpose but rather to serve mr goolkasian’s objective of conducting an improper general search and coercing the targets of the criminal investigation petitioner particularizes the harm he claims to have suffered by improperly seizing these business records respondent denied amcor and the tmp effective access severely prejudicing the tmp in his ability to timely and fully prepare his cases petitioner argues his standing to make a fourth_amendment claim with respect to the execution and consequences of the warrant the respondent’s blatant violations of the tmp’s amcor’s and the amcor partnerships including crop associates--86 fourth_amendment rights moreover gives tmp standing on behalf of crop associates--86 in support of that proposition -- - petitioner cites rakas v illinois u s pincite person need not have a recognized property interest in a premises in order to claim the protection of the fourth_amendment with respect to use of the premises petitioner does not have standing to raise fourth_amendment claims for a third party see united_states v payner supra pincite a court may not exclude evidence under the fourth_amendment unless it finds that an unlawful search or seizure violated the defendant’s own constitutional rights emphasis added rakas v illinois supra pincite fourth_amendment rights are personal rights which may not be vicariously asserted quoting 394_us_165 the legality of a search or seizure may be challenged only by one who has a legitimate expectation of privacy in the items seized or the area searched see united_states v padilla u s per curiam 197_f3d_966 9th cir on brief petitioner states r espondent’s violations were committed against the targets in their capacities as representatives of crop associates - and are therefore claims of the petitioner parties petitioner is making a claim on behalf of the partnership ’ we assume that a partnership has standing to raise a fourth_amendment claim with we do not consider any fourth_amendment claim that petitioner may have separate and apart from the partnership’s claim - al --- regard to partnership property see eg 81_fsupp_418 n d cal partnership was able to claim fourth_amendment rights cf 114_f2d_384 7th cir corporation is entitled to the protection of the fourth_amendment against unreasonable searches and seizures of its papers the expectation of privacy in a commercial setting is less than ina residential setting see 525_us_83 482_us_691 the expectation of privacy in commercial premises is different from and indeed less than a similar expectation in an individual’s home petitioner has not established that the partnership had any expectation of privacy with respect to amcor’s premises let alone a legitimate expectation see united_states v padilla supra as a result petitioner has not established that he on behalf of the partnership has fourth_amendment standing to challenge the search of amcor’s premises in any event petitioner has failed to prove that any partnership books_and_records were seized pursuant to the warrant rule of the federal rules of criminal procedure addresses search and seizure fed r crim p d provides d bxecution and return with inventory the officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken the - -- return shall be made promptly and shall be accompanied by a written inventory of any property taken the inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken if they are present or in the presence of at least one credible person other than the applicant for the warrant or the person from whose possession or premises the property was taken and shall be verified by the officer the federal magistrate judge shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant an employee of respondent’s made a detailed inventory of the items seized pursuant to the warrant the inventory fed r crim p d requires that upon request the federal magistrate shall deliver a copy of such inventory to the person from whom or from whose premises the property was taken we assume that person to be amcor with whom petitioner was closely related petitioner describes himself as an amcor principal on brief petitioner states that the inventory was filed under seal even if that were so petitioner has failed to show any effort to unseal the inventory and produce it in support of petitioner’s claim that partnership books_and_records were seized pursuant to the warrant petitioner does not argue that the inventory would fail to show whether or not partnership books_and_records were seized pursuant to the warrant petitioner’s failure to produce the inventory or any other evidence that partnership books_and_records were seized pursuant to the warrant leads to the inference that either such evidence does not exist -- - or would be negative to petitioner 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir we find that no partnership books_and_records were seized pursuant to the warrant petitioner has failed to show how on account of the execution of the warrant and the retention of any items seized pursuant to the warrant he has been disadvantaged in prosecuting the petition in this case petitioner’s complaint with respect to respondent’s alleged seizure and extended retention of vital business books_and_records pursuant to an illegal search warrant fails to establish any ground on which to base any sanction of respondent in this case x misrepresentation of the status and duration of a related qrand jury investigation in amanner that seriously impeded the civil tax litigation in date acting on a recommendation of respondent the department of justice the department commenced a grand jury investigation of petitioner messrs schreiber and wright and two others in connection with the operation of a fraudulent tax_shelter the grand jury investigation on date the department declined prosecution of the subjects of the grand jury investigation for the reasons set forth in our findings_of_fact - in petitioner’s memorandum petitioner avers that because of inactivity for all intent and purpose the grand jury investigation terminated on date petitioner complains thus by withholding the fact of the termination of the grand jury’s investigation the government delayed the progress of these civil proceedings for over two years amcor’s seized documents remained under lock and key and tmp was denied access to information possessed by amcor’s principals who unwittingly believed they were still under criminal investigation and feared appropriately waiving their rights against self- incrimination most importantly but for the delay two central witnesses for tmp who are now dead would have been available george schreiber the general partners sic who had overall responsibility for the partnerships’ farming operations and who was a target of the grand jury investigation died in august carl hansen an employee of amcor who was directly and significantly involved in the farming operations died in february x kk as a remedy petitioner asks that the case be dismissed petitioner bases his averment that the grand jury investigation terminated on date on two proposed findings_of_fact those are petitioner’s proposed finding sec_85 and sec_86 petitioner refers to proposed finding sec_86 and sec_87 is as follows by date exam’s administrative files were transferred to the office of district_counsel laguna niguel and the amcor civil tax force headed by group manager silverman was terminated ref to record omitted we assume that the reference to proposed finding was supposed to be to proposed finding - -- date was the last time evidence was presented to the grand jury investigating the principals of amcor ref to record omitted between september and date there was no communication between the respondent and the department of justice on the issue of whether the criminal cases would be prosecuted this was an abnormally long passage of time ref to record omitted petitioner offers the testimony of william shipley regional_counsel western region in support of the two proposed findings mr shipley did not testify as to the date of the last meeting of the grand jury and he simply said that he was unaware of any grand jury activity after date petitioner has failed to show that mr shipley would have been privy to the department’s progress with the grand jury further petitioner’s references in support of his second proposed finding do not support such a finding as to a lack of communication mr shipley did testify that more than year passed from respondent’s submission of material to the department and the department’s response he could not however explain the reasons for that delay petitioner has failed to prove that the grand jury investigation terminated on date he has failed to prove that there was undue delay in terminating the grand jury moreover petitioner has failed to prove that the grand jury investigation was unfounded the testimony of respondent’s agents in particular george martin and steve stergquell leads us to believe that respondent’s suspicions of -- - fraud and the department’s presentation to a grand jury were well founded no matter what the outcome moreover we fail to see any prejudice in connection with mr schreiber’s death in date month before petitioner claims the grand jury investigation ended also although petitioner proposes as a fact that mr hansen is dead he provided no reference to any evidence in support of that proposed finding nor did he propose a finding that mr hansen was even a subject of the grand jury investigation finally petitioner alleges that the grand jury investigation deprived petitioner of access to items seized pursuant to the warrant petitioner has failed to prove that any of those items seized were the partnership’s books_and_records petitioner’s complaint with respect to respondent’s alleged misrepresentation of the status and duration of a related grand jury investigation fails to establish any ground on which to base any sanction of respondent in this case xi improper dissemination of grand jury materials in petitioner’s memorandum he states because of respondent’s attorney’s laxity grand jury documents were disseminated to unauthorized persons including attorney-members of the amcor litigation team and special_agent goolkasian petitioner proposes the following finding of fact the documents which were improperly disclosed to the respondent in violation of rule e of the federal -- - rules of criminal procedure included department of justice attorney's review notes and letters agreements executed by the amcor partnerships letters promissory notes leases a two-page letter to william k shipley deputy regional_counsel internal_revenue_service from stanley f krysa director of the tax division's criminal enforcement section dated date ex 17-p and fourteen pages of an internal department of justice tax_division memorandum doj memo prepared by ronald a cimino stanley f krysa and james a bruton ex 90-p rule e of the federal rules of criminal procedure fed r crim p e sets forth the general requirement of secrecy for grand jury proceedings where respondent has obtained and used grand jury materials in violation of fed r crim p e the court in one instance has sanctioned respondent cohen v commissioner t c m cch t c m p-h par big_number exclusion of certain evidence and shifting burden of going forward with evidence we did so where such sanctions were appropriate as a deterrent to future unlawful conduct compare cohen v commissioner id with 83_tc_309 suppression of materials inappropriate when obtained in good_faith regardless of whether fed r crim p e order was proper in our findings_of_fact we have described the motion for sanctions made by the petitioning partners on date the petitioning partners moved for sanctions based in part ona claim of breaches of grand jury secrecy we denied the motion for sanctions in doing so we stated that except with respect -- - to the two items identified in petitioner’s proposed finding of fact as exhibit 17-p and the department of justice memorandum we were not convinced that any violations of fed r crim p e had occurred and even if they did the petitioning partners had failed to link such violations to the matters placed in issue in these cases we concluded on the facts before us we do not think that exclusion of evidence or dismissal of the cases would serve the interests of justice exhibit 17-p and the department of justice memorandum and certain other items were the subject of ballas v united_states in re grand jury proceedings 62_f3d_1175 9th cir described supra note in ballas the court_of_appeals for the ninth circuit did not disturb the holding of the district_court that only isolated and technical instances of improper disclosure had occurred we are unsure whether petitioner is bringing to our attention any items that were not previously considered by us in addressing the motion for sanctions or by the court_of_appeals for the ninth circuit in ballas in any event petitioner has failed to show any link between any fed r crim p e violations and the partnership items at issue in this case in particular he has failed to show that any grand jury materials were improperly relied on by respondent in preparation for the trial in this case --- - petitioner’s complaint with respect to respondent’s alleged improper dissemination of grand jury materials fails to establish any ground on which to base any sanction of respondent in this case xii recalcitrance during discovery resulting in abnormal prejudicial delay and obstreperousness and stonewalling during the hearing of this matter causing additional unwarranted delay court time and costs in petitioner’s memorandum he states respondent’s counsel throughout the discovery stage of these proceedings had repeatedly attempted to prevent the tmp from discovering the full extent of respondent’s misconduct later respondent attempted to thwart the tmp in presenting the misconduct to the court from date when the first tax_court petitions were filed to the middle of respondent failed to comply with discovery requests for answers to interrogatories and requests for documents eventually resulting in sanctions being imposed finding respondent’s deliberate attempts to obstruct tmp from learning the truth of his agent’s misconduct carried over to an attempt to hamper tmp’s presentation of the misconduct in the hearing of this motion respondent refused to stipulate to facts presented to him which were proven during the hearing causing further needless trial time and further expense to the tmp then in the hearing respondent allowed false and misleading testimony to be introduced and used as the court’s basis for rulings finding petitioner’s argument in support of his final two complaints contains a hodgepodge of claims some of which we have previously disposed of and the remainder of which are meritless -- - petitioner first complains of respondent’s attempts to prevent or thwart petitioner’s discovery petitioner has failed to support that complaint with any proposed findings_of_fact petitioner next complains of respondent’s failure to comply with requests for discovery from date through the middle of by the motion for sanctions on date the petitioning partners moved for sanctions on account of alleged discovery abuses and violations by respondent we denied the motion for sanctions in its entirety petitioner’s proposed finding of fact in support of this claim does not bring to our attention anything new petitioner’s complaints that respondent hampered petitioner’s presentation in the hearing and failed to stipulate facts in anticipation of the hearing are also unsupported by the record petitioner’s final claim that during the hearing respondent introduced false and misleading testimony is supported by the following proposed finding of fact respondent allowed false and misleading testimony from sterquell to be introduced in support of that proposed finding of fact petitioner’s only reference to the record is a reference to petitioner’s motion made during the hearing to strike testimony of mr sterquell and reconsider ruling that privilege was waived motion to strike we denied the motion to strike -- - we did so in part on the basis that if mr sterquell’s testimony were false then it was petitioner’s task to impeach mr sterquell we found that petitioner had an adequate opportunity to impeach mr sterguell by cross-examination or otherwise we concluded our order denying the motion to strike by rejecting petitioner’s broad claim of misconduct by respondent petitioner has failed to show any misconduct by respondent in connection with the testimony of mr sterquell petitioner’s complaints with respect to respondent’s alleged discovery abuses or conduct during the hearing fail to establish any ground on which to base any sanction of respondent in this case indeed it is appropriate to repeat here the remark we made in the course of the trial on the merits in this case which followed the hearing in our order dated date we stated petitioners also make various claims concerning stonewalling by respondent petitioners have made similar claims throughout this litigation since the appearance of petitioners’ present counsel in our order of date we rejected petitioners’ characterization of respondent’s behavior in this case as stonewalling indeed we stated tt is petitioners who have repeatedly asked both formally and informally for continuances again we reject petitioners’ characterization of respondent’s behavior as stonewalling indeed petitioners’ claim of respondent’s tardy response discussed above seems to us to have such little merit that we caution petitioners’ counsel to be aware of sec_6673 a counsel’s liability for excessive costs xiii conclusion - - we have rejected every ground set forth by petitioner in support of the motion we do not find that respondent’s actions during the course of his examination of the partnership return or during the course of this case prejudiced petitioner in presenting his case with respect to respondent’s examination of the partnership return respondent issued the fpaa within the statutory period we have set forth in detail the major procedural steps of this case from the petition to the motion the initial delay was on respondent’s motion but the petitioning partners were also the authors of motions to continue or motions that otherwise delayed the proceedings there have been numerous participating partners during the intervening years and petitioner waited until date to ask for leave to intervene blame if any for the time it took to proceed to the present posture cannot be laid only at the feet of respondent petitioner also claims that the delay will cost him additional interest which we should abate in dixon v commissioner tcmemo_1999_101 the court denied time- sensitive additions to tax for negligence under sec_6653 and a b and increased interest under section ‘t petitioner says that he could not participate in this proceeding during the time he was under criminal investigation the grand jury investigating petitioner concluded by date in his motion to intervene petitioner claims that thereafter he believed that the interests of the partners was being adequately represented by counsel for the petitioning and participating partners -- - c as a sanction against the irs for its district counsel’s misconduct in the trial of the test cases the court’s sanction was based on its finding that the irs’ misconduct in the trial of the test cases had caused a substantial delay in resolution of the cases id in the current case there are no time-sensitive additions to tax or increased interest at issue a change in the tax_liability of a partner to reflect properly the treatment of a partnership_item under subchapter_c is made through a computational adjustment see sec_6231 a computational adjustment includes any interest due with respect to any underpayment attributable to adjustments to reflect properly the treatment of partnership items see sec_301 a -1t b temporary proced admin regs fed reg date such interest however is not a partnership_item see sec_301 a -1 proced admin regs we have no jurisdiction in a partnership proceeding to abate interest see sec_6226 in certain cases congress has provided for the abatement of interest see sec_6404 establishing jurisdiction in tax_court to review denials of requests to abate interest in certain cases the prerequisites of sec_6404 have not here been met therefore we shall deny the motion in its entirety an appropriate order will be issued
